DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/19, 11/11/19 and 12/14/20 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Naomi et al (JP 2017078062 hereafter Naomi) as evidenced by PDMs entry for polydimethylsiloxane. 
Naomi teaches a method of applying a coating tot eh skin comprising electrostatically spraying a coating to the skin where the composition comprises a volatile compound such as water, alcohol or a ketone and a film-forming polymer [0011].  Further a separate formulation is applied to the skin comprising a water-in-oil emulsion comprising adhesive polymer less than 10% [0050]; a polyol present about 40% [0052] and an oil [0047]. The ratio of the polyol to the adhesive polymer would be 40/10 at most, or 4 within the range of claim 2. Polydimethylsiloxane, a possible adhesive polymer [0050] and has Tensile Strength of 2.24 Mpa (Material Property Database). The second liquid is applied by dripping or sprinkling and not electrostatic spraying [0054].  The oil is present about 5% [0063].  The ratio of the oil to the adhesive polymer is about 5/10 or about 0.5 within the limits of claim 6.  The applied layer is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618